UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-1014



DOROTHY P. LITZENBERG,

                                             Petitioner - Appellant,

          versus


COMMISSIONER OF INTERNAL REVENUE,

                                              Respondent - Appellee.



Appeal from the United States Tax Court. (Tax Ct. No. 01-837-L)


Submitted:   March 20, 2003                 Decided:   March 27, 2003


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Dorothy P. Litzenberg, Appellant Pro Se.     Eileen J. O’Connor,
Assistant Attorney General, Joel L. McElvain, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C.; B. John Williams, Jr.,
INTERNAL REVENUE SERVICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dorothy P. Litzenberg appeals from the tax court’s orders

dismissing her petition based on her failure to appear for the

scheduled trial and denying her motions for reconsideration.     We

have reviewed the record and find no reversible error. Accordingly,

we deny leave to proceed in forma pauperis, deny Litzenberg’s

motion for appointment of counsel, and dismiss on the reasoning of

the tax court.     See Litzenberg v. Comm’r, No. 01-837-L (U.S.T.C.

Sept. 17, Oct. 23, & Oct. 4, 2002).      We also deny Litzenberg’s

“Motion for Special Judicial Appointment, Hearing, Counsel, and

Related Relief.”    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          DISMISSED




                                  2